[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Pursuant to 42 U.S.C. § 1988, the plaintiff has applied for an award of counsel fees and costs as the prevailing party in the above-captioned case brought pursuant to 42 U.S.C. § 1983.
Such applications are to be adjudicated on the basis of "lodestar" figures reflecting the number of hours reasonably expended on the successful claim multiplied by a reasonable hourly rate. Blum v. Stenson, 465 U.S. 886 (1984); Hensley v.Eckerhart, 461 U.S. 424 (1983); Cohen v. West Haven Board ofPolice Commissioners, 638 F.2d 498, 505 (2d Cir. 1980).
While the plaintiff in this action recovered as to only one of several claims, this court finds that the proof of the claim of illegal entry in which she was successful was not separate or severable from the proof of the other claims but was intertwined in a trial that was brief and efficiently presented.
Hourly rates are to be arrived at with regard to such factors as the skills required, the complexity of the case and the rates in the relevant community for such services. Blum v. Stenson,465 U.S. 892, 895 (1984). The following determinations are made upon the required considerations set forth in the cases cited above.
The court has reviewed the time records and claimed hourly compensation rate for each of the lawyers who participated in the representation of the plaintiff in securing the relief obtained. After eliminating certain time for "file review" by a lawyer who did not try the case and after adjusting the rate for Mr. Williams for time spent merely awaiting the verdict, the court awards counsel fees as follows:
                                         Hours        Rate         Total Atty. Norman Pattis                   29         $175.00      $5,075.00 Atty. John Williams                    1          250.00 4          175.00         950.00 CT Page 5969 Atty. William Palmieri                 6.25       150.00         937.50 --------- Total                                                         $6,962.50
The court awards the following costs. A claimed cost for photography has not been included because no such evidence was presented at trial nor shown to be necessary for the trial of the case.
Costs
sheriff's fees          $ 64.80 filing fees              150.00 jury claim fee           250.00 ------- Total                   $464.80
CONCLUSION
The total fees and costs awarded to the plaintiff against the defendant is $7,427.30, contingent on the outcome being upheld upon appeal, if any.
Beverly J. Hodgson Judge of the Superior Court